Name: Decision No 1/96 of the EC/EFTA Joint Committee on Common Transit of 5 July 1996 implementing Article 34A of Appendix II of the Convention of 20 May 1987 on a common transit procedure
 Type: Decision
 Subject Matter: European construction;  tariff policy;  European Union law;  agri-foodstuffs;  economic geography
 Date Published: 1996-09-07

 Avis juridique important|21996D0907(01)Decision No 1/96 of the EC/EFTA Joint Committee on Common Transit of 5 July 1996 implementing Article 34A of Appendix II of the Convention of 20 May 1987 on a common transit procedure Official Journal L 226 , 07/09/1996 P. 0020 - 0021DECISION No 1/96 OF THE EC/EFTA JOINT COMMITTEE ON COMMON TRANSIT of 5 July 1996 implementing Article 34A of Appendix II of the Convention of 20 May 1987 on a common transit procedure (96/531/EC)THE JOINT COMMITTEE,Having regard to the Convention of 20 May 1987 on a common transit procedure (1) and in particular Article 34A of Appendix II thereto (2),Whereas Appendix II of the Convention contains, inter alia, specific provisions relating to guarantees;Whereas under the provisions of Article 34A of Appendix II, the use of the comprehensive guarantee may be temporarily forbidden at the request of one or more Contracting Parties, with regard of goods presenting an exceptional risk of fraud;Whereas on the basis of information obtained by the European Community, it has been duly established that common transit operations involving cigarettes present exceptional risks of fraud which may cause considerable harm to the budgets of the Contracting Parties and to the many economic enterprises concerned;Whereas the European Community has already taken measures within the framework of Community transit to temporarily forbid the use of the comprehensive guarantee for transport of cigarettes of the sub-heading 24.02.20 of the Harmonised System because of the exceptional risk of fraud affecting those operations;Whereas the European Community considers it necessary to adopt similar measures for the transport of such goods within the framework of Common Transit, and has expressed the wish to make use of Article 34A to temporarily forbid the use of the comprehensive guarantee;Whereas the measures provided for by the aforesaid Article 34A are such as to respond effectively to the fraudulent practices affecting transit,HAS DECIDED AS FOLLOWS:Article 1 In accordance with the provisions of Article 34A of Appendix II of the Convention of 20 May 1987 on a common transit procedure, the use of the comprehensive guarantee is temporarily forbidden for the transport of cigarettes under sub-heading 24.02.20 of the Harmonized System where the consignment exceeds the quantity of 35 000 pieces.Article 2 This Decision shall enter into force on 5 July 1996.It shall apply from 1 August 1996 for a period of six months.Done at Brussels, 5 July 1996For the Joint CommitteeThe chairman.J. CURRIE(1) OJ No L 226, 13. 8. 1987, p. 2.(2) OJ No L 12, 15. 1. 1994, p. 33.